Citation Nr: 0914725	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  09-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to service connection for right shoulder 
disability. 
 
3.  Entitlement to service connection for a right knee 
disorder secondary to a low back disorder. 
 
4.  Entitlement to service connection for bilateral hip 
disability secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 
1957.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2008 
rating decision of the VA Regional Office in St. Petersburg, 
Florida that denied service connection for a low back 
disorder and right shoulder disability, and right knee and 
bilateral hip disorders as secondary to a low back disorder.  

The appellant was afforded a personal hearing in March 2009 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a) (2) 
(West 2002).




REMAND

The Veteran asserts that he now has disabilities of the low 
back and right shoulder from injury in service for which 
service connection should be granted.  It is also averred 
that current right knee and bilateral hip disorders are 
secondary to low back disability for which service connection 
is also warranted.  

At the outset, the Board observes that with the exception of 
the service discharge examination report, the Veteran's 
service treatment records are not available.  A letter from 
the National Personnel Records Center dated in October 2007 
indicates that such records may have been destroyed in a fire 
at that facility.  

The discharge examination report dated in July 1957 records 
that the appellant was reported to have stated that prior to 
service, he had an injury to the low back playing football, 
and that he "aggravated" the back while on active duty and 
had been hospitalized between March and April 1956 at South 
Park Military Reservation at Broughton, Pennsylvania.  A 
history of right shoulder tendonitis of the right shoulder in 
1953 [preservice] was also recorded.  The examining personnel 
wrote that no significant abnormalities were observed on the 
current physical examination.  The spine and musculoskeletal 
system were evaluated as normal.  The first post service 
clinical record relating to back treatment is dated in July 
1972.

The appellant presented testimony on personal hearing in 
March 2009 and denied that he had ever had injury to his back 
and right shoulder prior to service.  He stated that he had 
never played football in his life, that service treatment 
records were erroneous in this regard, and that current low 
back and shoulder disabilities were directly related to in-
service injury.  The Veteran recounted that during a 
competitive exercise in 1956, he injured his back and right 
shoulder after falling to the ground from a height and was 
hospitalized.  He said that he could not walk, had no back 
mobility, and had limited motion in his right shoulder.  The 
appellant testified that he was given pain medication and 
placed in traction and was returned to duty in a back brace.  
He indicated that he had numerous back problems over the 
ensuing years stemming from the back injury in service.  The 
Veteran stated that South Park Military Reservation did not 
exist anymore.

The Board would point out that in cases where a veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation to assist in the development 
of the case, including the obligation to search alternative 
sources. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) in 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) held that the VA 
should conduct a "reasonably exhaustive search" to obtain 
service medical records, including inquiries directed to 
named facilities, if they are still operational.

In this case, it does not appear that the RO has made a 
thorough enough attempt to locate the appellant's records 
through alternative sources or other appropriate Federal 
records repositories.  It is incumbent upon VA to afford the 
Veteran's claims this consideration due to the unavailability 
of his service records. See Marciniak v. Brown, 10 Vet. App. 
198 (1997), O'Hare (1991).  In this regard, the RO should 
attempt to reconstruct the service medical and personnel 
records through other means.  This includes attempts to 
obtain any information from all available sources and records 
repositories.  The Court has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain them 
would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999

In this regard, the RO should once again contact the National 
Personnel Records Center for any records that may have become 
associated with the Veteran's file since the last request for 
such.  Additionally, the RO should request records from the 
service department, and ascertain the records repository for 
South Park Military Reservation to request pertinent clinical 
data.  The appellant should also be requested to provide the 
names and addresses of any and all private physicians and/or 
facilities from whom he received treatment between 1955 and 
1972.

The Board also observes that in a letter dated in July 2008, 
the Veteran's private physician, R. S. Grober, MD, wrote that 
it was "highly probable that [the Veteran's] back and right 
shoulder problems stem from, and are related to, his 1956 
injuries sustained while serving in the US Army."  In view 
of such, the Board finds that a VA specialist examination is 
warranted for review of the record and a clarifying opinion.  
The record reflects that the appellant requested a VA 
examination when he filed his claim in November 2007.  He has 
never had a VA examination for compensation and pension 
purposes. 

The fulfillment of the VA's statutory duty to assist the 
appellant includes conducting a thorough and contemporaneous 
VA medical examination by a specialist when indicated, and 
providing a medical opinion which takes into account the 
records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment for 
all health care providers who 
treated him for any claimed 
disability from 1955 to 1972.  
After securing the necessary 
authorizations, the RO should 
request copies of all identified 
records and associate them with the 
claims file, if not already of 
record.

2.  The RO should take all 
appropriate steps to secure any 
outstanding service medical and 
personnel records or alternative 
records for the veteran from the 
National Personnel Records Center, 
the VA Records Management Center in 
St. Louis, Missouri, from the 
Department of the Army, and any 
other appropriate records 
repository for the South Park 
Military Reservation, to include 
those which are on microfilm or 
have been retired.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2008) 
regarding requesting records from 
Federal facilities.  A letter 
should be sent to the veteran 
advising him specifically of the 
possible sources of information or 
evidence that may be helpful to his 
claims.  If no records are found, a 
determination of such should be 
placed in the claims file as a 
memorandum.

3.  After a reasonable period of 
time for responses to the requests 
for records, the veteran should be 
scheduled for examination by a VA 
orthopedist to examine his low 
back, right shoulder, right knee 
and hips.  All indicated tests and 
studies should be performed, and 
clinical findings should be 
reported in detail and correlated 
to specific diagnoses in a 
narrative format.  The claims file 
and a copy of this remand should 
be made available to the physician 
designated to examine the 
appellant.  The examiner should 
note whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  The 
examination report should include 
a discussion of the veteran's 
documented medical history and 
assertions.  Based on a thorough 
review of the evidence of record, 
the examiner should provide 
opinions with complete supporting 
rationale as to A) whether it is 
at least as likely as not (50 
percent probability or better) 
that the veteran now has low back 
and right shoulder disorders that 
are directly traceable to service; 
B) whether it is at least as 
likely as not the Veteran clearly 
had pre-existing disability of the 
low back on service entry that 
increased in severity (was 
aggravated) beyond normal 
progression; C) whether it is at 
least as likely as not that right 
knee and bilateral hip 
disabilities are secondary to or 
have been made chronically worse 
(aggravated) by a low back 
disorder; and D) whether the 
current low back, right shoulders, 
right knee and bilateral hip 
conditions are more likely of post 
service onset and unrelated to 
service.

In formulating the medical 
opinions, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If the report 
is insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


